NOS. 12-17-00146-CR
                                       12-17-00147-CR
                                       12-17-00148-CR

                          IN THE COURT OF APPEALS

               TWELFTH COURT OF APPEALS DISTRICT

                                     TYLER, TEXAS

TRACY RAY GIBSON,                                 §      APPEALS FROM THE 145TH
APPELLANT

V.                                                §      JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                          §      NACOGDOCHES COUNTY, TEXAS

                                  MEMORANDUM OPINION
                                      PER CURIAM
       In 2007, Tracy Ray Gibson pleaded guilty to aggravated robbery, possession of a firearm
by a felon, and theft. See Gibson v. State, Nos. 12-12-00403-CR, 12-12-00404-CR, 12-12-
00405-CR, 2012 WL 6030752 (Tex. App.—Tyler Dec. 5, 2012, no pet.) (mem. op., not
designated for publication). He appealed the convictions, but because the appeals were untimely,
this Court dismissed for want of jurisdiction. See id. The court of criminal appeals subsequently
granted Appellant’s application for writ of habeas corpus. See Ex parte Gibson, No. WR-
68,962-01, 2016 WL 8715906 (Tex. Crim. App. Jan. 13, 2016) (not designated for publication).
       Thereafter, Appellant reached a new plea agreement and the trial court imposed sentence
on April 5, 2016. Appellant untimely appealed; thus, this Court again dismissed the appeals for
want of jurisdiction in October 2016. See Gibson v. State, Nos. 12-16-00267-CR, 12-16-00268-
CR, 12-16-00269-CR, 2016 WL 5930157 (Tex. App.—Tyler Oct. 12, 2016, pet. ref’d) (mem.
op., not designated for publication). Our mandate issued on March 13, 2017, after which
Appellant again filed a notice of appeal in all three trial court cause numbers.
       On May 12, 2017, this Court notified Appellant that his notice of appeal in the three cases
failed to show the jurisdiction of this Court, i.e., there is no new final judgment or appealable
order contained therein.         See TEX. R. APP. P. 19.1, 26.2(a)(1), 51.2.   We further notified
Appellant that the appeals would be dismissed unless the information was amended on or before
June 12 to show the jurisdiction of this Court. On May 22, Appellant responded that (1) the
court of criminal appeals granted him a new trial in January 2016, (2) he reached a new plea
agreement, and (3) he is entitled to appeal from the 2016 judgment.
         Appellant has already appealed from the 2016 judgment and, as previously stated, we
dismissed for want of jurisdiction because the appeals were untimely filed. See Gibson, 2016
WL 5930157. Appellant’s notice of appeal indicates his belief that his conviction was not final
until our mandate issued on March 13, 2017. However, the rules of appellate procedure required
Appellant to file his notice of appeal within thirty days after sentence is imposed or within ninety
days after that date if a motion for new trial is filed. See TEX. R. APP. P. 26.2(a). This he did not
do. See id.; see also Gibson, 2016 WL 5930157. Once this Court’s mandate issued and was
received by the trial court clerk, it must be enforced. See TEX. R. APP. P. 51.2. Further review
rests with the court of criminal appeals. See TEX. R. APP. P. 68.1; see also Ater v. Eighth Court
of Appeals, 802 S.W.2d 241, 243 (Tex. Crim. App. 1991). Accordingly, we dismiss these
appeals for want of jurisdiction.
Opinion delivered May 31, 2017.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)


                                                          2
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                              MAY 31, 2017


                                         NO. 12-17-00146-CR


                                       TRACY RAY GIBSON,
                                            Appellant
                                               V.
                                      THE STATE OF TEXAS,
                                            Appellee


                                Appeal from the 145th District Court
                    of Nacogdoches County, Texas (Tr.Ct.No. F14962-2007)

                    THIS CAUSE came to be heard on the appellate record; and the same being
considered, it is the opinion of this Court that this appeal should be dismissed.
                    It is therefore ORDERED, ADJUDGED and DECREED by this Court that
this appeal be, and the same is, hereby dismissed for want of jurisdiction; and that this decision
be certified to the court below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                              MAY 31, 2017


                                         NO. 12-17-00147-CR


                                       TRACY RAY GIBSON,
                                            Appellant
                                               V.
                                      THE STATE OF TEXAS,
                                            Appellee


                                Appeal from the 145th District Court
                    of Nacogdoches County, Texas (Tr.Ct.No. F14963-2007)

                    THIS CAUSE came to be heard on the appellate record; and the same being
considered, it is the opinion of this Court that this appeal should be dismissed.
                    It is therefore ORDERED, ADJUDGED and DECREED by this Court that
this appeal be, and the same is, hereby dismissed for want of jurisdiction; and that this decision
be certified to the court below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                             MAY 31, 2017


                                         NO. 12-17-00148-CR


                                       TRACY RAY GIBSON,
                                            Appellant
                                               V.
                                      THE STATE OF TEXAS,
                                            Appellee


                                Appeal from the 145th District Court
                    of Nacogdoches County, Texas (Tr.Ct.No. F14964-2007)

                    THIS CAUSE came to be heard on the appellate record; and the same being
considered, it is the opinion of this Court that this appeal should be dismissed.
                    It is therefore ORDERED, ADJUDGED and DECREED by this Court that
this appeal be, and the same is, hereby dismissed for want of jurisdiction; and that this decision
be certified to the court below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.